Citation Nr: 1644221	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  10-17 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to a compensable evaluation for the fractured left wrist with mild arthritis prior to March 8, 2010.

2.  Entitlement to an evaluation in excess of 10 percent for the fractured left wrist with mild arthritis on or after March 8, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in San Diego, California.

In an April 2010 rating decision, the RO granted service connection for carpal tunnel syndrome as secondary to the service-connected wrist fracture disabilities, assigning separate compensable evaluations for each wrist, and denied an increased evaluation for the right wrist arthritis.  The Veteran expressed disagreement only with the portion of the decision as to the right wrist arthritis; however, he did not perfect an appeal as to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

In addition, the RO increased the evaluation for the left wrist arthritis to 10 percent, effective from March 8, 2010, in an October 2011 rating decision.  Because this evaluation does not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

A videoconference hearing was held before the undersigned Veterans Law Judge in January 2014.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence; however, the Veteran did not submit any additional evidence thereafter.

The Board remanded the case for further development in March 2014, and it has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of the January 2014 hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In response to the Board's prior remand, the Veteran was most recently provided a VA examination in May 2014, and a clarifying opinion was obtained in September 2014; however, in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), a remand is required.  In Correia, the Court concluded that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  Because the May 2014 VA examination does not satisfy the requirements under Correia, another VA examination is required in this case.

The examiner will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  In addition, the examiner will be able to clarify whether the Veteran's noted limited grasping and holding in the May 2014 examination report is associated with his arthritis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding, relevant VA treatment records dated from May 2014 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected fractured left wrist with mild arthritis.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the left and right wrists in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should provide an explanation for this determination in the report.  The examiner should also state whether there is any ankylosis.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

In addition, the examiner should address the following:

(1)  Whether the Veteran's limited grasping and holding noted during the May 2014 examination report is associated with the left wrist arthritis, as opposed to the separately service-connected carpal tunnel syndrome or a nonservice-connected disability - or whether it is not possible to make this distinction.  See also, e.g., VA examination reports from August 2009 (Veteran reported weakness by the end of the day and losing his grip, otherwise good grip sensation; good grip strength on examination), March 2010 (decreased grip strength in both hands on examination), and August 2011; January 2013 VA treatment record (EMG consultation with 5/5 grip strength).

(2)  Whether range of motion measurements on active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated where not actually measured for the other VA examinations conducted during the appeal period in August 2009, March 2010, and August 2011.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should provide an explanation for this determination in the report.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


